DETAILED ACTION
Amended claims 1-13 of U.S. Application No. 17/034,512 filed on 08/08/2022 are presented for examination. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an optical element comprising: at least one optically-anisotropic layer that is formed using a composition including a liquid crystal compound, wherein at least one of the optically-anisotropic layers has a liquid crystal alignment pattern in which a direction of an optical axis derived from the liquid crystal compound changes while continuously rotating in at least one in-plane direction, the optically-anisotropic layer has a region in which an alignment direction of a liquid crystal compound in at least one of upper and lower interfaces has a pre-tilt angle with respect to the interface, and a tilt azimuth direction of the liquid crystal compound is constant in a region in which one period of the liquid crystal alignment pattern is constant when viewed in a cross section along the one in-plane direction. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Leister (U.S. PGPub No. 2015/0205182) teaches an optical element (Fig 7) comprising: at least one optically-anisotropic layer that is formed using a composition including a liquid crystal compound (para 0010 lines 1-7), wherein at least one of the optically-anisotropic layers has a liquid crystal alignment pattern in which a direction of an optical axis derived from the liquid crystal compound changes while continuously rotating in at least one in-plane direction (para 0052; para 0108), and the optically-anisotropic layer has a region in which an alignment direction of a liquid crystal compound in at least one of upper and lower interfaces has a pre-tilt angle with respect to the interface (Fig 9b; para 0113-0114; para 0023; para 0032; para 0040; para 0065).
Weng et al (U.S. PGPub No. 2017/0373459) teaches tilt azimuth angles (Fig 1, 101; para 0037) of liquid crystal (104).
However, neither Leister, nor Weng, teach or suggest, the specific limitations of “a tilt azimuth direction of the liquid crystal compound is constant in a region in which one period of the liquid crystal alignment pattern is constant when viewed in a cross section along the one in-plane direction” nor would it have been obvious to do so in combination. 
Claims 2-13 are also allowable for depending on claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871